DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/885,159, filed on 05/27/2020. Claims 1-10 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/885,159, filed 05/27/2020 Claims Priority from Provisional Application 62/853,640, filed 05/28/2019.

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a data-preparation module configured to, a quality assurance framework configured to, a development version of the unsecured loan-lending system configured to in claim 1; a data-scrubbing module configured to in claim 2; a test-processing module configured to in claim 3; a validation module configured to in claim 4; and a validation-report module configured to in claim 5.
The claim limitations “a data-preparation module configured to,” “a quality assurance framework configured to” and  “a development version of the unsecured loan-lending system configured to” (claim 1); “a data-scrubbing module configured to” (claim 2); “a test-processing module configured to” (claim 3); “a validation module configured to” (claim 4); and “a validation-report module configured to” (claim 5) invoke 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the integrity-and-volume testing system, which implements the data-preparation module, quality assurance framework, development version of the unsecured loan-lending system, data-scrubbing module, test-processing module, validation module, and validation-report module, as being implemented by hardware (Specification, at paragraphs 0086, 0098, 0115). Accordingly, the structure corresponding to the modules recited in claims 1-10 will be interpreted under §112(f) as being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

8.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter 2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-5), and method (claims 6-10) are directed to at least one potentially eligible category of subject matter (i.e., machine and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping set forth in the 2019 PEG because the claims recite steps for processing a borrower’s loan application and facilitating financial services provided by financial institutions (see paragraph 0003 of the Specification: “Lending, particularly, originating loans such as unsecured loans, requires many fragments, often manual processes of both borrowers and lenders.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., managing relationships or interactions between borrowers and lenders) or commercial interactions, and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” abstract idea grouping. The limitations reciting the abstract idea (indicated in bold), as set forth in independent claim 1, are: a data-preparation module configured to prepare sample loan-application input values for borrower-related information and loan-product information; a quality-assurance framework configured to generate sample loan applications from the sample loan-application input values and validate processed sample loan applications against processed-as-expected loan applications; and a development version of the unsecured loan-lending system configured to process the sample loan applications into the processed sample loan applications for validation against the processed-as-expected loan applications.  Specifically, the limitations prepare sample loan-application input values for borrower-related information and loan-product information; generate sample loan applications from the sample loan-application input values and validate processed sample loan applications against processed-as-expected loan applications; and process the sample loan applications into the processed sample loan applications for validation against the processed-as-expected loan applications fall under the “Certain methods of organizing human activity” grouping by reciting steps for managing relationships or interactions between borrowers and lenders or, alternatively, recites steps for managing commercial interactions (including  business relations). The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses addressing the relationship between lenders and borrowers when processing a loan application, which necessarily relates to managing commercial interactions including business relations. Additionally, the limitations prepare, generate, validate, and process can be accomplished mentally via human evaluation or judgment even if aided with pen and paper, and thus fit within the “Mental Processes” abstract idea grouping.
Considered together, these steps set forth an abstract idea of evaluating loan applications associated with borrowers, which falls under the realm of managing commercial interactions, thus falling under the “Certain methods of organizing human activity,” and also fall under the “Mental Processes” grouping set forth in the 2019 PEG. Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claim 6 recites similar limitations as the above-noted limitations recited in claim 1 and is therefore found to recite the same abstract idea. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a data-preparation module, a quality-assurance framework, and a development version of the unsecured loan-lending system (claims 1 and 6), a data-scrubbing module (claims 2 and 7), a test-processing module (claims 3 and 8), a validation module (claims 4 and 9), and a validation-report module (claims 5 and 10). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a data-preparation module, a quality-assurance framework, and a development version of the unsecured loan-lending system (claims 1 and 6), a data-scrubbing module (claims 2 and 7), a test-processing module (claims 3 and 8), a validation module (claims 4 and 9), and a validation-report module (claims 5 and 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-5 and 7-10 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Certain methods of organizing human activity, and/or Mental Processes abstract idea groupings as described in the 2019 PEG, along with, at most, additional elements that fail to integrate the abstract idea into a practical application or add significantly more. In particular, dependent claims 2/7 recite steps for scrubbing at least the borrower-related information of the sample loan-application input values, however these steps fall under the “Mental Processes” grouping by reciting a step for modifying or removing borrower-related information that is incorrect, incomplete, improperly formatted, or duplicated to produce scrubbed input data, this step can be performed via human observation or perhaps by documenting the incorrect/incomplete/duplicate data with the aid of pen and paper. The “scrubbing” step can be carried out manually such as via human evaluation or judgement, and is therefore a mental step. Claims 3/8 recite steps for generating the sample loan applications from the sample loan-application input values, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 4/9 recite steps for validating the processed sample loan applications against the processed-as-expected loan applications, which, similar to base claims 1/6, fall under the same “Mental Processes” abstract idea groupings by describing mental activities that can be accomplished via human observation, judgment, or evaluation such as with the aid of pen and paper, and also cover organizing human activity. Claims 5/10 recite steps for providing validation reports for the processed sample loan applications validated against the processed-as-expected loan applications, which, similar to base claims 1/6, fall under the same “Mental Processes” abstract idea groupings by describing mental activities that can be accomplished via human observation, judgment, or evaluation such as with the aid of pen and paper, and also is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping.  Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 2-5 and 7-10 recite details that fall within the scope of the abstract idea itself by providing limitations that narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims.
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over James et al., Pub. No.: US 2020/0265512 A1, [hereinafter James], in view of Gupta et al., Pub. No.: US 2018/0189680 A1, [hereinafter Gupta].

As per claim 1, James teaches an integrity-and-volume testing system for an unsecured loan-lending system (paragraph 0001: “The present invention relates to loan processing.”; paragraph 0012: “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions.”; paragraph 0003: “Loans may be secured with an asset or unsecured. Unsecured installment loans are short term, unsecured loans extended to borrowers.”; paragraph 0009: “When a potential borrower desires to obtain an unsecured installment loan, the potential borrower is required to complete a loan application. The information requested in the loan application may include financial information...”), comprising: 

a data-preparation module configured to prepare sample loan-application input values for borrower-related information and loan-product information (paragraph 0012, discussing a system including: a loan approval decision module that receives input from a loan applicant and collects external data including credit bureau data, bank transaction data, and social media data. The system also includes a machine learning module having a pre-processing subsystem…; paragraph 0013, discussing that the pre-processing subsystem pre-processes the external data by formatting, cleaning, and sampling the external data [i.e., the machine learning module that pre-processes the external data by formatting, cleaning, and sampling the external data corresponds to the data-preparation module configured to prepare sample loan-application input values and loan-product information]; paragraph 0014, discussing that the method include the steps of collecting external data related to the applicant and pre-processing the external data to [i.e., borrower-related information]. This step may include pre-processing the data to: format the data; clean the data by the removal or fixing of missing data…; paragraph 0015, 0016, 0053);

a quality-assurance framework configured to generate sample loan applications from the sample loan-application input values (paragraph 0016, discussing collecting external data related to the applicant, and pre-processing the external data using a machine learning module to generate processed external data [i.e., This shows that sample loan applications are generated from the sample loan-application input values]; paragraph 0031, discussing that the formatting step converts the data into a format that is suitable for use by the machine learning module. 

While James teaches a quality-assurance framework, it does not explicitly teach a quality-assurance framework configured to validate processed sample loan applications against processed-as-expected loan applications; and a development version of the unsecured loan-lending system configured to process the sample loan applications into the processed sample loan applications for validation against the processed-as-expected loan applications. However, Gupta in the analogous art of credit application processing systems teaches these concepts. Gupta teaches:

a quality-assurance framework configured to validate processed sample loan applications against processed-as-expected loan applications (paragraph 0042, discussing that an online service request database can communicate with the software development and decisioning [i.e., This shows that the processed sample loan applications are validated against processed-as-expected loan applications]; paragraph 0140, discussing that if the online communication sub-engine 

a development version of the unsecured loan-lending system configured to process the sample loan applications into the processed sample loan applications for validation against the processed-as-expected loan applications (paragraph 0002: “This disclosure involves interfaces and tools for creating and modifying software, and more particular involves software development platforms for performing one or more of testing, modifying, and deploying decision algorithms.”; paragraph 0003: “Development systems are used for controlling data processing operations that develop software programs executed by processing devices. These operations can include, for example, maintaining different versions of source code under development to facilitate software development.”; paragraph 0032, discussing that the software management interface can include one or more menus or other elements for selecting different decision algorithms (e.g., a current version and an alternative version of an algorithm); paragraph 0120, discussing that a database having test data is included in a test environment, which is a non-production version of an existing online environment [i.e., the non-production version of an existing online environment corresponds to the development version of the unsecured loan-lending system]; paragraph 0139, discussing that the online communication sub-engine can perform a check whether particular information from users is valid. The online communication sub-engine can access one or more data sources, compare user-entered information to predefined information or previously stored information, and perform one or more checking routines or methods; paragraph 0140, discussing that the online communication sub-engine can check and validate user-entered or provided information against previously collected information stored in one or more data sources…; paragraph 0143, discussing that FIG. 15 illustrates a process 1500 for determining a duplicate [i.e., This shows that the processed sample loan applications are validated against the processed-as-expected loan applications – as described above, the applications include applications for a bank loan – see paragraph 0049]; paragraph 0145, discussing that the online communication sub-engine can determine one or more elements such as fields in a service request form to compare with previously stored elements stored in a database such as an online service request database; paragraphs 0041, 0117, 0126, 0160, 0206).

James is directed towards a system and method for underwriting and processing of loans. Gupta is directed towards a credit application data processing system. Therefore they are deemed to be analogous as they both are directed towards loan processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James with Gupta because the references are analogous art because they are both directed to solutions for loan processing, which falls within applicant’s field of endeavor (loan-lending method and system), and because modifying James to include Gupta’s features for validating processed sample loan applications against processed-as-expected loan applications and processing the sample loan applications into the processed sample loan applications for validation against the processed-as-expected loan applications, in the manner claimed, would serve the motivation of allowing implementation of user specific workflow management requirements in the space of application origination and decision, thereby facilitating application processing (Gupta at paragraph 0108); or in the pursuit of providing efficient, and accurate aggregating and analysis of loan application data, thereby providing systems and methods that verify the completeness, accuracy, authenticity, and risk of a loan application and the data it contains; and further obvious because the claimed invention is merely a combination of old 

As per claim 2, the James-Gupta combination teaches the system of claim 1. James further teaches wherein the data-preparation module includes a data-scrubbing module configured to scrub at least the borrower-related information of the sample loan-application input values (paragraph 0012, discussing a system including: a loan approval decision module that receives input from a loan applicant and collects external data including credit bureau data, bank transaction data, and social media data. The system also includes a machine learning module having a pre-processing subsystem [i.e., the pre-processing subsystem corresponds to the data-scrubbing module], an automated feature engineering subsystem and a feature statistical assessment subsystem…; paragraph 0013, discussing that the pre-processing subsystem pre-processes the external data by formatting, cleaning, and sampling the external data [i.e., the pre-processing sub-system that pre-processes the external data by formatting, cleaning, and sampling the external data corresponds to the data-scrubbing module configured to scrub at least the borrower-related information of the sample loan-application input values]; paragraph 0014, discussing that the method include the steps of collecting external data related to the applicant and pre-processing the external data to generate processed external data; paragraph 0031, discussing that cleaning of the data is the removal or fixing of missing data [i.e., This shows that the at least the borrower-related information is scrubbed – This interpretation is consistent with Applicant’s Specification at paragraph 0094, which states “Data scrubbing with the data-scrubbing module includes modifying or removing borrower-related information that is incorrect, incomplete, improperly formatted, or duplicated]… the pre-processing subsystem pre-processes the data by formatting, cleaning, and sampling the data…the pre-processing subsystem may process or analyze different instances of data, such as historic customer data, simulated data, projected [i.e., This shows that the at least the borrower-related information is scrubbed]; paragraph 0079, discussing that the bank transaction data is pre-processed and cleaned up).

As per claim 3, the James-Gupta combination teaches the system of claim 1. James further teaches wherein the quality-assurance framework includes a test-processing module configured to generate the sample loan applications from the sample loan-application input values (paragraph 0014, discussing a method including the step of receiving at a lender a loan application from a loan applicant. The method include the steps of collecting external data related to the applicant and pre-processing the external data using a machine learning module to generate processed external data. The method then conducts an automated feature engineering to develop a set of variables that are unique, differentiated and dense. The method the performs a business objective determination on the processed external data to generate an objective function. The objective function is used to develop a the set of variables to create and test a plurality of machine learning models. An ensemble machine learning model is then created from the plurality of machine learning models. The method also includes developing a set of categories mapped to adverse action notices. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods; paragraph 0016, discussing collecting external data related to the applicant, and pre-processing the external data using a machine learning module to generate processed external data [i.e., This shows that sample loan applications are generated from the sample loan-application input values]; paragraph 0036, 

As per claim 4, the James-Gupta combination teaches the system of claim 1. James does not explicitly teach wherein the quality-assurance framework includes a validation module configured to validate the processed sample loan applications against the processed-as-expected loan applications. However, Gupta in the analogous art of credit application processing systems teaches this concept. Gupta teaches:

wherein the quality-assurance framework includes a validation module configured to validate the processed sample loan applications against the processed-as-expected loan applications (paragraph 0045, discussing that an example of the software development and decisioning platform can include, but is not limited to, an online communication sub-engine and a decision sub-engine. The online communication sub-engine can include a presentation/interface layer…In some embodiments, the components of the software development and decisioning platform can support the automation of one or more decisioning operations performed with online services (e.g., credit decisions, loan-origination, account-acquisition lifecycle, application processing, etc.); paragraph 0046, discussing that other engines, sub-engines, components, sub-components, layers, and modules, can operate in conjunction with or can otherwise be integrated [i.e., This shows that the processed sample loan applications are validated against processed-as-expected loan applications]; paragraph 0140, discussing that the online communication sub-engine can check and validate user-entered or provided information against previously collected information stored in one or more data sources…; paragraphs 0138, 0146).

James is directed towards a system and method for underwriting and processing of loans. Gupta is directed towards a credit application data processing system. Therefore they are deemed to be analogous as they both are directed towards loan processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James with Gupta because the references are analogous art because they are both directed to solutions for loan processing, which falls within applicant’s field of endeavor (loan-

Claim 6 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 6 James teaches a computer-implemented method of an integrity-and-volume testing system for an unsecured loan-lending system (paragraph 0001: “The present invention relates to loan processing.”; paragraph 0014: “A method including the step of receiving at a lender a loan application from a loan applicant. The method include the steps of collecting external data related to the applicant and pre-processing the external data...”; paragraph 0003: “Loans may be secured with an asset or unsecured. Unsecured installment loans are short term, unsecured loans extended to borrowers.”; paragraph 0009: “When a potential borrower desires to obtain an unsecured installment loan, the potential borrower is required to complete a loan application. The information requested in the loan application may include financial information...”; paragraph 0025: “Aspects of the present disclosure may be embodied as an apparatus, system, method, or computer program product.”).


Claim 8 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

14.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Gupta, in further view of Simpson, Pub. No.: US 2013/0085925 A1, [hereinafter Simpson].

As per claim 5, the James-Gupta combination teaches the system of claim 1. James does not explicitly teach wherein the quality-assurance framework includes a validation-report module configured to provide validation reports for the processed sample loan applications validated against the processed-as-expected loan applications. Gupta in the analogous art of credit application processing systems teaches:

wherein the quality-assurance framework includes a validation-report module configured to provide reports (paragraph 0033, discussing that the software development system can display results of these tests via the software management interface; paragraph 0069, describes provisioning results of the analytics; paragraph 0125, discussing that the data output component [i.e., validation-report module] can provide a range of reporting options from rudimentary to comprehensive…The data output component can also deliver reports online through a user interface to meet users' general needs…; paragraph 0139, discussing that the online communication sub-engine can perform a check whether particular information from users 112a-n is valid. The online communication sub-engine can access one or more data sources, compare 

James is directed towards a system and method for underwriting and processing of loans. Gupta is directed towards a credit application data processing system. Therefore they are deemed to be analogous as they both are directed towards loan processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James with Gupta because the references are analogous art because they are both directed to solutions for loan processing, which falls within applicant’s field of endeavor (loan-lending method and system), and because modifying James to include Gupta’s feature for including a validation-report module configured to provide reports, in the manner claimed, would serve the motivation of allowing implementation of user specific workflow management requirements in the space of application origination and decision, thereby facilitating application processing (Gupta at paragraph 0108); or in the pursuit of providing efficient, and accurate aggregating and analysis of loan application data, thereby providing systems and methods that verify the completeness, accuracy, authenticity, and risk of a loan application and the data it contains; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the James-Gupta combination teaches providing reports, the James-Gupta combination does not explicitly teach provide validation reports for the processed sample loan applications validated against the processed-as-expected loan applications. However, Simpson in the analogous art of loan processing systems teaches this concept. Simpson teaches: 

provide validation reports for the processed sample loan applications validated against the processed-as-expected loan applications (paragraph 0002: “the field of invention is for a system and method that allows for the use of proprietary programming to audit and analyze loan information”; paragraph 0007, discussing a system and method for use by verification of authorities to audit, review and verify information received by applicants or individuals, such as those that have applied for loans; paragraph 0051, discussing that after all of the information is obtained, evaluated, and verified, an analysis of the transaction may be performed…A verification analysis and transaction analysis may be performed. The verification analysis may identify potentially conflicting information relied on during the original loan application process. The transaction analysis may review the original loan application transaction to determine if any problems arose that were inadequately handled. Finally, a report may be created containing all of the data obtained and/or verified and the conclusions drawn therefrom; paragraph 0060, discussing that since multiple sources of data may be used to populate a loan file (e.g. credit report, income and asset documents, etc.) some sources may be given priority over others, such that the information from one source supersede another. In certain circumstances, the data may be flagged as containing a discrepancy whether a priority determination is made or not. Each data may also be tracked as either declared or verified. The quality control processes may be used to set these preferences to compare the data received from the file process. For example, loan information obtained from the original loan documents may be a declared source of a social security number while the credit report is a verified source of that same information. For example, if the name on a W2 has a different spelling or maybe a different middle initial than the loan documents or other supporting documentation, then a flag may be set to identify the discrepancy. A log of the alternative information as source for each alternative may also be maintained. The ILR (initial loan review) may present this data in an easy to understand format for the client. The report delivery process may generate ILR report including all of the data found as well as an 

The James-Gupta combination described features related to loan processing. Simpson is directed towards a system and method for reviewing and verifying loan information. Therefore they are deemed to be analogous as they both are directed towards loan processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the James-Gupta combination with Simpson because the references are analogous art because they are both directed to solutions for loan processing, which falls within applicant’s field of endeavor (loan-lending method and system), and because modifying the James-Gupta combination to include Simpson’s feature for providing validation reports for the processed sample loan applications validated against the processed-as-expected loan applications, in the manner claimed, would serve the motivation of providing an improved system and method for auditing, reviewing and verifying information including loan documents, loan files, and supporting documentation (Simpson at paragraph 0006); or in the pursuit of identifying discrepancies in loan applications in order to make more educated decisions regarding loan decisions and transaction validations; and further obvious because Gupta describes that the data output component can generate customized reports such as ad hoc reports and data extracts that are specific to user requirements (paragraph 0128) and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Christiansen et al., Pub. No.: US 2016/0189293 A1 – describes performing data cleansing on the applicant information and the plurality of independent information to eliminate one or more name variations.
B.	Pai et al., Pub. No.: US 2020/0279140 A1 – describes that raw training data may undergo various processes, such as data cleaning, data integration, data transformation, data reduction, and/or the like.
C.	Merrill et al., Pub. No.: US 2019/0043070 A1 – describes a data cleaner constructed to process raw data to generate processed data. The data collector is constructed to generate the set of input variable values based on the processed data.
D.	Straub et al., Pub. No.: US 2016/0071208 A1 – describes that input information associated with a loan application may be processed, weighted, scored, etc., for example, to disambiguate the information. 
E.	Mamou et al., Pub. No.: US 2005/0262194 A1 – describes a user interface service for a services oriented architecture in a data integration platform.
F.	Bankier et al., Patent No.: US 6,567,814 B1 – describes a method and apparatus for knowledge discovery in databases.
G.	Schrump et al., Pub. No.: US 2016/0328794 A1 – describes that among one of the most significant compliance problems for lenders in the origination side takes place during the initial application intake, with incomplete, erroneous and inconsistent/synonymous applicant information.

I.	Flaxman et al., Patent No.: US 7,653,592 B1 – describes a system and method for processing a loan.
J.	Collins, M. Cary, and Frank M. Guess. "Improving Information Quality in Loan Approval Processes for Fair Lending and Fair Pricing." IQ. 2000 – describes the importance of a data quality strategy regarding the underwriting of loan applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683